                Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 1 of 23




 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4
     Attorney for Plaintiffs
 5
                                  UNITED STATES DISTRICT COURT
 6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
      ROYCE MCLEMORE AS                                     Case No.
 7    REPRESENTIVE, Including	  All	  Parties	           	  
      Listed	  and	  Incorporated	  Herein;	  and Doe   COMPLAINT	  FOR	  DAMAGES	  	  
 8    Plaintiffs 1-1,500, on behalf of themselves,          	  
      and all others similarly situated,                    1. (Violation of CC § 1941.1 Against
 9
                                                            MARIN HOUSING AUTHORITY,
                        Plaintiffs,                         LEWIS JORDAN AND BERNADETTE
10
                                                            STUART)	  
      vs.
11                                                          2. (Violation
                                                                        of Plaintiffs’ Rights
12                                                          Pursuant to 24 U.S.C. § 1437a(a)(1)
                                                            Against LEWIS JORDAN,
      MARIN COUNTY, MARIN HOUSING
13                                                          BERNADETTE STUART and Does 1 to
      AUTHORITY, LEWIS JORDAN,
                                                            100)
      BERNADETTE STUART, MARIN
14    HOUSING AUTHORITY COMMISSION
      and DOES 1-100 Inclusive,                             3. (Violation of Plaintiffs’ Rights
15                                                          Pursuant to 24 U.S.C. § 1437p Against
                         Defendants.                        Marin Housing Authority)
16
                                                            4. (Violation of Plaintiffs Rights
17                                                          Pursuant to 5 U.S.C. § 701(B)(1) Against
                                                            Marin Housing Authority)
18
                                                            5. (Violation of Plaintiffs’ Rights
19                                                          Pursuant to 42 U.S.C §1983 Fourteenth
                                                            Amendment (Deliberate Indifference)
20
                                                            6. (Negligence – Against MARIN
21
                                                            COUNTY DOE DEPARTMENT OF
                                                            ENVIRONMENAL HEALTH
22
                                                            EMPLOYEES and Does 1 to 100)
23
                                                            1
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 2 of 23




 1                                                    	  
                                                      7. INJUNCTIVE RELIEF (Against
 2                                                    MARIN COUNTY HOUSING
                                                      AUTHORITY AND LEWIS JORDAN
 3                                                    and Does 1 to 100)
                                                      	  
 4                                                    JURY	  TRIAL	  DEMANDED	  
 5

 6

 7

 8

 9

10          Plaintiffs RESIDENTS of Golden Gate Village Public Housing located in the City of

11   Marin. (“PLAINTIFFS”), individually and on behalf of all others similarly situated, demanding a

12   jury trial, bring this class action against all named Defendants as well as DOES 1-100; inclusive,

13   for general, consequential, compensatory, punitive, injunctive relief and statutory damages, costs

14   and attorneys’ fees resulting from defendants’ unconstitutional and tortious conduct.

15

16

17

18

19

20

21

22

23
                                                     2
24

25

26
                Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 3 of 23




 1
                                                I. PARTIES
 2   	  

 3          1. Class Plaintiffs are residents of Golden Gate Village Housing Project, consisting of

 4   individuals who have been living in the Golden Gate Village Housing Project Community, from

 5   2012 to the present. Plaintiffs also include the following adult and minor Plaintiffs and those

 6   Plaintiffs listed and incorporated herein as though fully set forth in this paragraph, plus Doe

 7   Plaintiffs 1-1,500:

 8          1. Damian Morgan              21. Nathan Coleman           42. June Farmer
            2. J.B Jackson Jr.             22. Jarome Carey            43. Lynette Sheldon
 9          3. Karen E. Asby               23. Latishia Kassa          44. Shana Williams
            4. Shienna Mitchel            24. Brenda Ford              45. Leshea Coleman
10          5. Jaquana Moses              25. Lawana Cook              46. Royce Mclemore
            6. Rachael Brown               26. Pamela Williams         47. Nathaniel Williams
11          7. Joe Lewis                  27. Damien Trammell          48. Kenya Thompson
            8. Gina Griffen               28. Curtis Lawson             49. Shayla Davis
12          9. Alex Hoff                  29. Maristel Magispoc         50. John Harris Jr.
            10.Kakaya Adams               30. Whitney Polk              51. Tawnie Pearson
13          11. Malachia Hoover            31. Roderick Bradley          52. Tracia Brown
            12. Melvin Judson              32. Tracie Allison            53. Starr Lamare
14          13. Elizabeth Troupe R.       33. Donesha Atkins             54. Monica White
            14. Karen Accacia Carter       34. Gustasa Wilson            55. Shawntrese Richardson
15          15. Monique Rover             35. Cynthia Jevarian            56. Alia Brown
            16. Shannon Bynum              36. Esther Williams           57. Samra Hameed
16          17. Kimberly Robinson          37. Joaquin Ramirez           58. Ava Tate
            18. Al Roberts                38. Hazel Goff                 59. Karla Ramirez
17          19. Lillie Richardson         39. Janeya Wiggis              60. Christopher Blakemore
            20. Abrena Johnson            40. Hattie Cook                61. Chavon White
18          21. Orunn Crawford            41. Deborah Johnson            62. Tyronne Ruffin
            63. Marie Fourshey
19          64. Denise Daly
            65. Demetriuse Barrow
20          66. Katelyn Lopez
            67. Katherine Buquia
21          68. Terrie Daniels
            69. Lanesha Jamerson
22          70. Ralph Wilson
            71. Terry R. Thompson
23          72. Shandi Anderson
                                                      3
24

25

26
                Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 4 of 23




 1          73. Karen Fabec
            74. Aqueda Espinoza
 2          75. Adriana Campos
            76. Janine Wiggins
 3          77. Tiera Foster
            78. Estefana Alvarez
 4          79. Golden Gate Village Resident Council

 5                                          DOE PLAINTIFFS

 6          2. DOE PLAINTIFFS 1-1,500 are former or current residents of Golden Gate Village

 7   Public Housing, consisting of individuals who have been living in Golden Gate Village, from

 8   2010 to the present but have not to date discovered the elements of their causes of action. This

 9   action will be amended to include DOE PLAINTIFFS 1-1,500 when those PLAINTIFFS have

10   ascertained and discovered each element of each cause of action against each of the named

11   DEFENDANTS herein.

12          3. Defendant MARIN COUNTY is a legal entity established under the laws of the state of

13   California with all the powers specified and necessarily implied by the Constitution and laws of

14   the State of California, and is a municipality located within the Northern District of California,

15   who operates and controls the Marin County Department of Environmental Health.

16          4. Defendant MARIN HOUSING AUTHORITY is a legal entity established under the

17   laws of the state of California with all the powers specified and necessarily implied by the

18   Constitution and laws of the State of California, and is a municipality located within the

19   Northern District of California.

20          5. Defendant LEWIS JORDAN is the Executive Director of the Marin Housing Authority

21   and was employed by Marin Housing Authority at the time of all of the incidents alleged in this

22   complaint. This Defendant is being sued in his individual capacity.

23
                                                      4
24

25

26
                Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 5 of 23




 1          6. Defendant BERNADETTE STUART is the property manager of the Marin Housing

 2   Authority and was employed by Marin Housing Authority at the time of all of the incidents

 3   alleged in this complaint. This Defendant is being sued in her individual capacity.

 4          7. Defendant MARIN HOUSING AUTHORITY COMMISSION is a commission

 5   appointed by the Marin County Board of Supervisors who’s function was to govern the Marin

 6   Housing Authority at the time of all of the incidents alleged in this complaint. These Defendants

 7   are being sued in their individual capacities.

 8          8. Defendants DOES 1-100 were employed by Marin Housing Authority and Marin

 9   County at the time of all of the incidents alleged in this complaint, whose identities and

10   capacities are unknown at this time to the Plaintiffs. These Doe Defendants are being sued in

11   their individual capacities.

12          9. All defendants acted under the color of law as it pertains to this complaint.

13
                                    II. JURISDICTION AND VENUE
14          10. This action is brought pursuant to 42 U.S.C. §§ 1983, 1988 and 12132 and the
15   Fourteenth Amendments to the United States Constitution, made applicable to Defendants

16   through the Fourteenth Amendment to the United States Constitution. This Court has jurisdiction

17   over plaintiffs’ claims under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a). This Court has further
     jurisdiction over plaintiffs’ state law claims under 28 U.S.C. § 1367 as those claims form part of
18
     the same case and controversy under Article III of the United States Constitution.
19
            11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events giving
20
     rise to this action occurred in Marin County, which is located in this district.
21

22

23
                                                       5
24

25

26
                Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 6 of 23




 1                V.	  STATEMENT	  OF	  FACTS	  COMMON	  TO	  ALL	  CAUSES	  OF	  ACTION	  	  
                                                        	  
 2          12. State law requires landlords to maintain standards of habitability and compliance with

 3   multiple housing codes. Cal. Civ. Code §1941.1, Cal. Health & Saf. Code §§17960-17992.

 4   Section 1941.1 requires dwelling units to have effective waterproofing, unbroken windows and

 5   doors, plumbing and toilets in good working order, water supply providing hot water, heat,

 6   electrical systems in good working order, building grounds kept clean, free of filth, debris,

 7   rubbish, rodents and vermin.

 8          13. Private building inspectors hired by the residents of Golden Gate Village have

 9   discovered numerous units at Golden Gate Village to contain unsafe and outdated electrical

10   subpanels and other electrical code violations constituting fire hazards requiring replacement.

11   Heating temperature controls in these units did not function. There was no heat in the bathrooms.

12   Hot water pipes were not insulated or protected creating burn danger particularly for small

13   children, and sheet metal covers on radiators could not be removed to clean coil fins. As a

14   consequence, the heater fins are heavily coated with dust and debris, which creates ongoing air

15   quality concerns.

16          14. Windows in the units inspected are frequently stuck and cannot be opened which

17   violates fundamental ventilation and safety requirements for fire egress. All units inspected have

18   evidence of active rodent infestation, mold. Further, trash receptacles throughout the whole

19   property are left unclean and the building and grounds are not maintained in a clean and sanitary

20   way. The units inspected represent only 1% of the units in the community and contained

21   documented habitability conditions described above.

22

23
                                                      6
24

25

26
                 Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 7 of 23




 1            15. The Golden Gate Village Residents Council has compiled a comprehensive list of 98

 2   units with complaints - roughly a third of all units. The most recent Department of Housing and

 3   Urban Development survey gave GGV a score of 52 out of 100 which put it in the bottom ten

 4   percent of all HUD housing in the United States. The Bay Area Inspectors and HUD reports can

 5   be accessed at:

 6   https://www.dropbox.com/sh/cqmmj6bv00gw747/AADUPbwL7r6u7JbMB3wcXHbAa?dl=0

 7            16. The private inspection and HUD’s national rating, make abundantly clear that the

 8   Marin Housing Authority has failed to maintain habitable conditions in many of the 296 GGV

 9   units.

10            17. The Plaintiffs through their Golden Gate Village Residents Council have lodged

11   numerous complaints regarding these deplorable conditions at Golden Gate Village to the

12   Director of the Marin Housing Authority Defendant Lewis Jordan, Defendant Bernadette Stuart

13   and Defendant Marin County Department of Environmental Health placing these defendants on

14   notice of the habitability and environmental health issues plaguing this property.

15            18. These complaints have been lodged with Defendants Jordan, Stuart and the Marin

16   County of Environmental Health since 2011, and no action has been taken to address the above-

17   listed habitability and environmental health issues.

18            19. As a result of the Defendants’ failure to address the living conditions at Golden Gate

19   Village, the Plaintiffs have suffered numerous related health problems and extreme emotional

20   distress.

21

22

23
                                                       7
24

25

26
                Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 8 of 23




 1          20. It is alleged based on belief that the Marin Housing Authority has engaged and is

 2   actively engaged in racial discrimination in housing and community development opportunities

 3   in violation of the Fair Housing Act of 1968.

 4          21. It is alleged based on belief that the Marin Housing Authority has created and is

 5   actively implementing policies and practices undertaken in an effort to demolish and, or dispose

 6   of its only family public housing stock in the entire Marin County and that these policies involve

 7   the intentional failure to address or abate unsafe and outdated electrical subpanels and other

 8   electrical code violations constituting fire hazards requiring replacement, heating temperature

 9   controls, no heat in the bathrooms, water pipes not being insulated or protected creating burn

10   danger particularly for small children, heater fins heavily coated with dust and debris, which

11   creates ongoing air quality concerns, ventilation and safety requirements for fire egress, active

12   rodent infestation and mold. Further, Marin Housing Authority has intentionally allowed for

13   trash receptacles throughout the whole property to be left unclean and the building and grounds

14   to not be maintained in a clean and sanitary manner.

15          22. It is alleged based on belief that the Marin Housing Authority has engaged in these

16   policies and practices partly or primarily for the purpose of causing the Golden Gage Village

17   property to fall into such disrepair so as to justify the demolition and disposition of the Golden

18   Gate Village Public Housing Project.

19          23. It is alleged based on belief that the Marin Housing Authority Director Lewis Jordan

20   and property manager Bernadette Stuart and DOES 1-50 have engaged in the intentional failure

21   to address or abate unsafe and outdated electrical subpanels and other electrical code violations

22   constituting fire hazards requiring replacement, heating temperature controls, no heat in the

23
                                                      8
24

25

26
                Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 9 of 23




 1   bathrooms, water pipes not being insulated or protected creating burn danger particularly for

 2   small children, heater fins heavily coated with dust and debris, which creates ongoing air quality

 3   concerns, ventilation and safety requirements for fire egress, active rodent infestation and mold.

 4   Further, these Defendants have intentionally allowed for trash receptacles throughout the whole

 5   property to be left unclean and the building and grounds to not be maintained in a clean and

 6   sanitary manner.

 7          24. It is alleged based on belief that the Marin Housing Authority Director Lewis Jordan

 8   and property manager Bernadette Stuart and DOES 1-50 have engaged in the intentional failure

 9   to address or abate the habitability issues plaguing Golden Gate Village, partly or primarily for

10   the purpose of causing the Golden Gage Village property to fall into such disrepair so as to

11   justify the demolition and disposition of the Golden Gate Village Public Housing Project.

12          25. It is alleged based on belief that the Marin County Department of Environmental

13   Health has engaged in the intentional failure to address or abate the environmental health issues

14   plaguing Golden Gate Village despite being put on notice of these environmental issues for over

15   nine years, and that this intentional failure to enforce the environmental laws designed to protect

16   the Plaintiffs was partly or primarily for the purpose of causing the Golden Gage Village

17   property to fall into such disrepair so as to justify the demolition and disposition of the Golden

18   Gate Village Public Housing Project.

19          26. It is alleged based on belief that as a result of these policies created and implemented

20   by Marin Housing Authority and the intentional failure to act to abate and or repair all of the

21   habitability violations by Lewis Jordan and Bernadette Stuart, African American families, who

22   comprise 58% of the population currently living in the affected public housing project located in

23
                                                      9
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 10 of 23




 1   Marin City, are suffering racial discrimination in housing and community development

 2   opportunities.

 3          27. It is alleged based on belief, that Marin County is one of the wealthiest counties in the

 4   United States per capita income. It is also 80% White. African Americans comprise 2.8% of

 5   Marin County; however they comprise 38.1% of Marin City, which was 75% African American

 6   15 years ago. Of that 38.1%, or the 1,017 African Americans residing in Marin City,

 7   approximately 398, or 39% of the African American population residing in the city, live in

 8   public housing. In fact, Marin County spent $17 million to repair the roof at the Civic Center in

 9   2019, yet has not found the funds to replace fire prone electrical systems, rodents and other

10   conditions at Golden Gate Village.

11          28. It is alleged based on belief that the intentional elimination of useful public housing

12   occupied almost exclusively by African American families stemming from Marin Housing

13   Authority’s policies will displace African American families who had attained affordable

14   housing security in Marin County, while compounding the lack of housing opportunities for
15   African Americans in general by increasing the already significant affordable housing deficiency
16   within Marin County.
17          29. It is alleged based on belief that Marin Housing Authority, Lewis Jordan and
18   Bernadette Stuart are engaged in the active planning of the demolition and disposition of the
19   Golden Gate Village Public Housing Project, and that this planning has taken place at the
20   exclusion of the Golden Gate Village Resident Council, which amounts to a conspiracy to violate
21   24 U.S.C. § 1437p.
22

23
                                                      10
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 11 of 23




 1           30. It is alleged based on belief that the Marin Housing Authority, Lewis Jordan and

 2   Bernadette Stuart engagement in the active planning of the demolition and disposition of the

 3   Golden Gate Village Public Housing Project, at the exclusion of the Golden Gate Village

 4   Resident Council, is denying all Golden Gate Village residents in general and African Americans

 5   residents at Golden Gate Village in particular due process in the Marin County community

 6   development process in violation of 42 U.S.C. § 1983 and the Fair Housing Act of 1968.

 7          31. It is alleged based on belief that HUD is mandated to place a moratorium on any
 8   federal approval of any application for demolition and, or disposition submitted by the Marin
 9   Housing Authority, until such time that a legally binding and enforceable redevelopment
10   cooperative agreement is entered into by the Marin Housing Authority and the Golden Gate
11   Village Resident Council, and is thereafter submitted to HUD as proof of the Marin Housing
12
     Authority’s compliance with 24 U.S.C. §1437p.
13
                                   VII.	  CLASS	  ACTION	  ALLEGATIONS
14
            32. PLAINTIFFS bring this lawsuit as a class action and on behalf of themselves and all
15
     others who are similarly situated. The class is composed of all persons who are residents of
16
     Golden Gate Village, consisting of individuals who have been living within that community from
17
     2012 to the present.
18
            33. The members of the class are so numerous, approximately 1,500 residents, that
19
     joining them all individually would be impracticable. PLAINTIFFS don’t know the exact
20
     number of the members of the class at this time, but the number and identity of the class
21
     members is easily ascertainable through DEFENDANTS’ business records.
22
            34. PLAINTIFFS have the same interest in this matter as all other members of the class.
23
                                                    11
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 12 of 23




 1          35. PLAINTIFFS’ claims are typical of all the members of the class.

 2          36. A well-defined community of interest in the questions of law and fact involving all

 3   members of the class exists.

 4          37. Common questions of law and fact predominate over questions that may affect only

 5   individual class members.

 6   Questions of Law:

 7      1. The nature and application of DEFENDANTS’ statutory duties to avoid the active

 8          planning of the demolition and disposition of the Golden Gate Village Public Housing

 9          Project, at the exclusion of the Golden Gate Village Plaintiffs, in violation of 42 U.S.C. §

10          1983 and the Fair Housing Act of 1968.
11      2. The nature and application of DEFENDANTS’ duties to avoid the intentional elimination
12          of useful public housing occupied almost exclusively by African American families
13          stemming from Marin County Housing Authorities policies that will displace African
14          American families, while compounding the lack of housing opportunities for African
15          Americans in general.
16      3. The nature and application of the DEFENDANTS’ duties with respect to the operation,
17          management and supervision of the Golden Gate Village Housing Project to ensure that
18          the property maintained in a safe, clean and sanitary manner.
19

20

21

22

23
                                                     12
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 13 of 23




 1   Common Questions of Fact:

 2      1. Did the DEFENDANTS’ breach their duties to avoid the active planning of the

 3           demolition and disposition of the Golden Gate Village Public Housing Project, at the

 4           exclusion of the Golden Gate Village Plaintiffs, in violation of 42 U.S.C. § 1983 and the

 5           Fair Housing Act of 1968?
 6      2. Did the DEFENDANTS’ breach their duties to avoid the intentional elimination of useful
 7           public housing occupied almost exclusively by African American families stemming
 8           from Marin County Housing Authorities policies that will displace African American
 9           families, while compounding the lack of housing opportunities for African Americans in
10           general?
11      3. Did the DEFENDANTS’ breach their duties with respect to the operation, management
12           and supervision of the Golden Gate Village Housing Project to ensure that the property
13           maintained in a safe, clean and sanitary manner?
14           38. PLAINTIFFS’ claims are typical of all class member claims because all class
15   members’ claims arise from DEFENDANTS’:
16      1.   Active planning of the demolition and disposition of the Golden Gate Village Public
17           Housing Project, at the exclusion of the Golden Gate Village Plaintiffs, in violation of 42
18
             U.S.C. § 1983 and the Fair Housing Act of 1968.
19
        2.   Intentional elimination of useful public housing occupied almost exclusively by African
20
             American families stemming from Marin County Housing Authorities policies that will
21
             displace African American families, while compounding the lack of housing
22
             opportunities for African Americans in general.
23
                                                     13
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 14 of 23




 1      3. Failure to properly operate, manage and supervise the Golden Gate Village Housing

 2          Project to ensure that the property was maintained in a safe, clean and sanitary manner;

 3          39. The evidence and the legal issues regarding the DEFENDANTS’ wrongful conduct

 4   are substantially identical for PLAINTIFFS and all of the class members.

 5          40. DEFENDANTS have acted or failed to act on grounds generally applicable to all

 6   class members, making equitable relief—e.g., restitution to each class member—appropriate to

 7   the class as a whole.

 8          41. The court should certify the class because common questions of law and fact

 9   predominate over individual questions. Legal issues regarding duty and standard of care are

10   common to all class members’ claims. Factual issues regarding breach and the measure of

11   restitution are common to all class members’ claims.

12          42. A class action is superior to all other available procedures for the fair and efficient

13   adjudication of these claims. Even if any individual class member could afford individual

14   litigation, it would be unduly burdensome to the courts in which the separate lawsuits would

15   proceed. A single class action is preferable to separate, individual lawsuits because it provides

16   the benefits of unitary adjudication, economies of scale, and comprehensive adjudication by a

17   single court.

18                            REPRESENTATIVE ROYCE MCLEMORE

19          43. Is an educated, articulate professional who will fairly and adequately protect the

20   interests of the members of the class.

21          44. PLAINTIFF does not have interests that are contrary to or in conflict with those of

22   the members of the class they seek to represent. PLAINTIFFS’ undersigned counsel is

23
                                                      14
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 15 of 23




 1   experienced and capable of managing a class action of this anticipated size and complexity, and

 2   will vigorously prosecute the class claims.

 3          45. The prosecution of separate, individual lawsuits by individual members of the class

 4   would create a risk of inconsistent or contradictory findings of fact and law—which could

 5   impose incompatible standards of conduct for DEFENDANTS—and would lead to repetitious

 6   trials of the numerous common questions of fact and law.

 7          46. PLAINTIFFS know of no difficulty that will be encountered in the management of

 8   this litigation that would preclude its maintenance as a class action. As a result, a class action is

 9   superior to other available methods for the fair and efficient adjudication of these claims.

10          47. Class members may be identified and notified of developments in this class action

11   through state or nationwide publications.

12          48. PLAINTIFFS and class members have suffered financial losses and irreparable harm

13   as a result of DEFENDANTS’ wrongful conduct. Without a class action, PLAINTIFFS and

14   members of the class will continue to suffer losses, thereby allowing DEFENDANTS’ wrongful

15   conduct to proceed without remedy, contrary to California law, federal law and public policy.

16                           FIRST CAUSE OF ACTION
     (Against MARIN HOUSING AUTHORITY LEWIS JORDAN, BERNADETTE STUART
17                     and Does 1 to 100 uninhabitable conditions)

18           49. Plaintiffs re-allege paragraphs 1 to 48 of this Complaint and incorporate them herein.

19   Defendant Marin Housing Authority Director Lewis Jordan had a statutory duty under the laws

20   and the regulations of the State of California including but not limited to CC § 1941.1 , to

21   maintain the premises of Golden Gate Village in a safe and habitable condition and the defendant

22   breached this statutory duty, by refusing to address or abate unsafe and outdated electrical

23
                                                       15
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 16 of 23




 1   subpanels and other electrical code violations constituting fire hazards requiring replacement,

 2   heating temperature controls, no heat in the bathrooms, water pipes not being insulated or

 3   protected creating burn danger particularly for small children, heater fins heavily coated with

 4   dust and debris, which creates ongoing air quality concerns, ventilation and safety requirements

 5   for fire egress, active rodent infestation and mold. Further, Marin County Housing Authority

 6   Director Lewis Jordan has intentionally allowed for trash receptacles throughout the whole

 7   property to be left unclean and the building and grounds to not be maintained in a clean and

 8   sanitary manner.

 9          50. Defendants are liable for all injuries caused by their acts, to the same extent as a

10   private person pursuant to California Government Code Section 820(a).

11          51. Defendants as public employees are not exonerated or immune from liability for

12   causing the Plaintiffs to suffer harm pursuant to California Government Code Section 820.8.

13          52. Because Defendants were acting employees of Marin Housing Authority at the time

14   of the incident, and because they were acting within the scope and course of their employment

15   and under the direct control and supervision of Marin Housing Authority at the time of the

16   incidents in question, Marin Housing Authority is also liable to the Plaintiffs for violating §

17   1941.1, pursuant to California Government Code §815.2.

18                                  SECOND CAUSE OF ACTION
       (Violation of Plaintiffs Rights Pursuant to U.S.C. § 1437a(a)(1); 42 U.S.C §1983 Against
19                 LEWIS JORDAN, BERNADETTE STUART and Does 1 to 100)

20
            53. Plaintiffs re-allege paragraphs 1 to 52 of this Complaint and incorporate them herein.
21
     Defendants Lewis Jordan and Bernadette Stuart violated his duty pursuant to 42 U.S.C. §
22
     1437a(a)(1) to provide each of the Plaintiffs a decent, safe and sanitary dwelling with all
23
                                                      16
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 17 of 23




 1   necessary appurtenances thereto, by refusing to address or abate unsafe and outdated electrical

 2   subpanels and other electrical code violations constituting fire hazards requiring replacement,

 3   heating temperature controls, no heat in the bathrooms, water pipes not being insulated or

 4   protected creating burn danger particularly for small children, heater fins heavily coated with

 5   dust and debris, which creates ongoing air quality concerns, ventilation and safety requirements

 6   for fire egress, active rodent infestation and mold. Further, Defendants intentionally allowed for

 7   trash receptacles throughout the whole property to be left unclean and the building and grounds

 8   to not be maintained in a clean and sanitary manner.

 9     (Violation of Plaintiffs Rights Pursuant to U.S.C. § 1437a(a)(1); 42 U.S.C §1983 Against
                                       Marin Housing Authority)
10
            54. Plaintiffs re-allege paragraphs 1 to 53 of this Complaint and incorporate them herein.
11
     Defendant Marin Housing Authority is a "person" within the meaning of 42 U.S.C. § 1983, and
12
     that it violated its duty pursuant to 42 U.S.C. § 1437a(a)(1) to provide each of the Plaintiffs a
13
     decent, safe and sanitary dwelling with all necessary appurtenances thereto, by creating and
14
     actively implementing policies involving the intentional failure to address or abate unsafe and
15
     outdated electrical subpanels and other electrical code violations constituting fire hazards
16
     requiring replacement, heating temperature controls, no heat in the bathrooms, water pipes not
17
     being insulated or protected creating burn danger particularly for small children, heater fins
18
     heavily coated with dust and debris, which creates ongoing air quality concerns, ventilation and
19
     safety requirements for fire egress, active rodent infestation and mold. Further, Marin Housing
20
     Authority has intentionally allowed for trash receptacles throughout the whole property to be left
21
     unclean and the building and grounds to not be maintained in a clean and sanitary manner.
22

23
                                                      17
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 18 of 23




 1                                   THIRD CAUSE OF ACTION
         (Violation of Plaintiffs Rights Pursuant to U.S.C. 24 U.S.C. § 1437p 42 U.S.C §1983)
 2
             55. Plaintiffs re-allege paragraphs 1 to 54 of this Complaint and incorporate them herein.
 3
     Defendant Marin Housing Authority, Lewis Jordan and Bernadette Stuart are engaged in the
 4
     active planning of the demolition and disposition of the Golden Gate Village Public Housing
 5
     Project, and that this planning has taken place at the exclusion of the Golden Gate Village
 6
     Resident Council, in violation of 24 U.S.C. § 1437p.
 7

 8                                  FOURTH CAUSE OF ACTION
       (Violation of Plaintiffs Rights Pursuant to 5 U.S.C. § 701(B)(1) Against Marin Housing
 9                                            Authority)
     ADVERSE DISPARATE IMPACT ON AFRICAN-AMERICANS, WOMEN, AND
10   FAMILIES WITH CHILDREN

11           56. Plaintiffs re-allege paragraphs 1 to 55 of this Complaint and incorporate them herein.

12   Defendant Marin Housing Authority is an agency within the meaning of 5 U.S.C. § 701(b)(1) of

13   the Administrative Procedure Act. Defendants' actions as described above will have an adverse

14   disparate impact upon plaintiffs as African-Americans, female-headed households, and families

15   with children, and therefore, constitute a violation of the Fair Housing Act, 42 U.S.C. §§ 3604,

16   3613.

17                                    FIFTH CAUSE OF ACTION
         (Violation of Plaintiffs’ Rights Pursuant to 42 U.S.C §1983 Fourteenth Amendment
18         (Deliberate Indifference) Against MARIN COUNTY DOE DEPARTMENT OF
                  ENVIRONMENAL HEALTH EMPLOYEES and Does 1 to 100)
19
             57. Plaintiffs re-allege paragraphs 1 to 56 of this Complaint and incorporate them herein.
20
     Defendant Marin County Doe employees of the Department of Environmental Health owed the
21
     Plaintiffs of Golden Gate Village an affirmative duty to investigate and stop the environmental
22
     hazards (rodent infestation, the non clean up of trash receptacles, extreme levels of mold, etc..)
23
                                                      18
24

25

26
                 Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 19 of 23




 1   that were created by the Marin Housing Authority, Lewis Jordan and Bernadette Stuart and to

 2   enforce all environmental laws to safeguard the Plaintiffs from exposure to these environmental

 3   hazards.

 4           58. That despite notice and complaints being given to Defendants for over nine years of

 5   these hazardous conditions existing at the Golden Gate Village, MARIN COUNTY DOE

 6   DEPARTMENT OF ENVIRONMENAL HEALTH EMPLOYEES deliberately chose not

 7   to investigate and stop, nor enforce any environmental laws to safeguard the Plaintiffs from these

 8   hazardous conditions.

 9           59. That as a result of their intentional failure to act, the Defendants were deliberately

10   indifferent to the Plaintiffs’ Constitutional Rights and the Plaintiffs were placed in “state created

11
     danger” by this failure to act.
12
             60. It is alleged based on knowledge and belief that Marin County through its employees
13
     at the Department of Environmental Health have engaged in the intentional non-investigation of
14
     environmental violations and non-enforcement of environmental laws designed to protect the
15
     Plaintiffs and that this conduct or practice has been taking place for the last 9 years and that
16
     Marin County has known of this practice and has ratified this conduct as an official custom or
17
     practice.
18
             61. Plaintiffs are informed and believe that Marin County has sanctioned and ratified its
19
     Department of Environmental Health, including in this case; failed to train and supervise its
20
     employees to ensure they conduct proper investigations and environmental protections under the
21
     color of the law; and acted with deliberate indifference in failing to properly train its employees
22

23
                                                       19
24

25

26
                Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 20 of 23




 1   or to adopt policies necessary to prevent such constitutional violations. These violations are

 2   compensable pursuant to 42 U.S.C. § 1983.

 3                                   SIXTH CLAIM
      (Negligence – Against MARIN COUNTY DOE DEPARTMENT OF ENVIRONMENAL
 4                         HEALTH EMPLOYEES and Does 1 to 100)

 5           62. By virtue of the foregoing, Defendants owed Plaintiffs a duty of due care and that this

 6   duty was breached by the Defendants’ failure to exercise due care in to investigate and stop the
 7
     environmental hazards (rodent infestation, the non clean up of trash receptacles, extreme levels
 8
     of mold, etc..) that were created by the Marin Housing Authority, Lewis Jordan and Bernadette
 9
     Stuart and to enforce all environmental laws to safeguard the Plaintiffs from exposure to these
10
     environmental hazards.
11
           63. As a direct and proximate cause of the aforementioned acts of Defendants, Plaintiffs
12
     were injured as set forth above and are entitled to compensatory damages according to proof at
13
     the time of trial.
14
           64. Defendants are liable for all injuries caused by their acts, to the same extent as a private
15
     person pursuant to California Government Code Section 820(a).
16
           65. Defendants as public employees are not exonerated or immune from liability for
17
     negligence for causing the Plaintiff to suffer harm pursuant to California Government Code
18
     Section 820.8.
19
           66. Because Defendants were acting as employees of Marin County at the time of the
20
     incident, and because they were acting within the scope and course of their employment and
21
     under the direct control and supervision of Marin County at the time of the incidents in question,
22
     Marin County is liable to the Plaintiffs for negligence pursuant to California Government Code
23
                                                      20
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 21 of 23




 1   §815.2.

 2                                         INJUNCTIVE RELIEF

 3   (Against MARIN HOUSING AUTHORITY LEWIS JORDAN, BERNADETTE STUART
                                and Does 1 to 100)
 4
            67. PLAINTIFFS and class members hereby incorporate allegations contained in the
 5
     preceding paragraphs, as though fully set forth herein.
 6
            68. DEFENDANTS, and each of them, are aware that Demolishing or otherwise
 7
     rendering uninhabitable any portion or unit comprising Golden Gate Village will lead to the
 8
     involuntarily relocation of plaintiffs from Golden Gate Village and that any relocation activities
 9
     will fail to affirmatively further fair housing or have a disparate impact on African Americans,
10
     women, and families with children in Marin County.
11
            69. PLAINTIFFS have repeatedly demanded that DEFENDANTS stop any plans of
12
     demolishing or otherwise rendering uninhabitable any portion or unit comprising Golden Gate
13
     Village which will lead to the involuntarily relocation of plaintiffs from Golden Gate Village and
14
     that any relocation activities will fail to affirmatively further fair housing or have a disparate
15
     impact on African Americans, women, and families with children in Marin County, but
16
     DEFENDANTS have ignored PLAINTIFFS’ demands.
17
            70. PLAINTIFFS have suffered and will continue to suffer irreparable injury unless and
18
     until this Court enjoins DEFENDANTS from continuing their wrongful conduct.
19
     DEFENDANTS’ wrongful conduct is ongoing and threatens to be continued in the future.
20
            71. PLAINTIFFS have no adequate remedy at law for the injuries suffered. An award of
21
     monetary damages would not provide an adequate remedy because money damages cannot
22

23
                                                       21
24

25

26
               Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 22 of 23




 1   replace safety, health and the threat of racially impacted displacement confirmed now at Golden

 2   Gate Village.

 3           72. An INJUNCTION is the only remedy available to PLAINTIFFS to protect

 4   themselves, and the general public.

 5   WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.

 6   PRAYER FOR RELIEF

 7   WHEREFORE, PLAINTIFFS respectfully request that this Court:

 8           A. Declare that the acts and omissions of the defendants, as set forth above, violate

 9   Section 18 of the United States Housing Act of 1937, 42 U.S.C. § 1437p, and its implementing

10   regulations;

11           B. Enter a temporary restraining order and a preliminary and permanent injunction,

12   without bond or upon a nominal bond, enjoining defendants from: (1) Demolishing or otherwise

13   rendering uninhabitable any portion or unit comprising Golden Gate Village; (2) Involuntarily

14   relocating plaintiffs from Golden Gate Village; (3) Engaging in any relocation activities with

15   respect to plaintiffs that fail to affirmatively further fair housing or have a disparate impact on

16   African Americans, women, and families with children;

17           C. Enter an order for Marin Housing Authority and the County of Marin to affirmatively

18   undertake timely repairs of the habitability violations.

19           D. Enter an order requiring Defendants to pay plaintiffs' reasonable costs and the

20   attorneys' fees for the prosecution of this action in accordance with 42 U.S.C. § 1988.

21           E. Enter an order granting attorney's fees per the private attorney general remedies under

22   California law.

23
                                                       22
24

25

26
              Case 3:20-cv-05431-JD Document 1 Filed 08/06/20 Page 23 of 23




 1          F. Plaintiffs are awarded the amount of $200,000,000 for their pain and suffering.

 2          G. Grant plaintiffs such further relief as this Court deems just and proper.

 3   Date: August 4, 2020

 4                                                        LAW OFFICE OF STANLEY GOFF

 5                                                        _____/s/ STANLEY GOFF_______
                                                          STANLEY GOFF
 6                                                        Attorney for Plaintiffs

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                     23
24

25

26
